ORDER
PER CURIAM.
Stephen C. Fichet (Husband) appeals from the Family Court Judgment and Decree qf Legal Separation (judgment) which incorporates the parties’ Property Settlement and Separation Agreement (agreement). Husband claims the trial court erred in: 1) failing to review the agreement; and 2) approving the judgment, which he argues has a void and unenforceable provision for ongoing maintenance.
The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no jurisprudential value. The judgment is affirmed in accordance with Rule 84.16(b).